DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-20
Claims amended: 1, 5, 11, 15, 20
Claims cancelled: n/a
New claims: n/a

Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 11, 20 (and their respective dependent claims) is/are allowable.  Claim(s) 1-20 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole. Specifically, with regard to a system which obtain from each of two or more panoramic cameras, panoramic video, wherein each the panoramic cameras are located at different physical locations within an event environment. compositing the panoramic video obtained from the panoramic cameras into a single video, wherein the compositing comprises generating a composited projection by selecting a portion of a frame of the panoramic video to composite based upon a field of view captured by the plurality of panoramic cameras and transforming the composited projection into an equirectangular video frame by mapping pixels of the panoramic video to the equirectangular video frame, and streaming the composited panoramic video to a plurality of end users, wherein at least a subset of the plurality of end users provide commands to manipulate the streamed composited panoramic video resulting in viewing of a different view of the streamed composited panoramic video for the corresponding end user based on the provided commands, each of the subset who provided commands viewing a different view than and at the same time as other of the plurality of end users.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421